On Rehearing. Mr. Presiding Justice Sullivan delivered the opinion of the court. This action was brought by plaintiff, Fruehauf Trailer Company, to recover a balance of $336.98 claimed to be due from defendant, Albert M. Lydick, for repairs made to one of his trailers. Defendant filed an amended counterclaim for damages alleged to have resulted from plaintiff’s wrongful refusal to deliver to him a bill of sale for another and different trailer which he had purchased from the Fruehauf Trailer Company and fully paid for. The case was tried before the court without a jury and judgment for $211 was entered in favor of plaintiff on its statement of claim and judgment was entered against defendant on his counterclaim. Defendant appealed from both judgments. In an opinion filed December 19, 1944 we reversed both judgments and entered judgment here for $1,889 against plaintiff and in favor of defendant on the latter’s amended counterclaim. We arrived at the amount defendant was entitled to recover by awarding him $2,100 damages and deducting therefrom $211, the amount of damages the trial court properly allowed plaintiff on its statement of claim. Plaintiff’s petition for rehearing was allowed January 3, 1945. Said petition concedes plaintiff’s liability to defendant as alleged in his amended counterclaim. The only questions now before us pertain to the amount of damages defendant is entitled to recover and the proper measure of damages to be applied. Defendant purchased a twenty-four foot automobile trailer for use in his trucking business from plaintiff on a conditional sale contract. When he made his final payment thereon on September 24, 1942, plaintiff wrongfully refused to give him a bill of sale for such trailer as it was obligated to do under the terms of the purchase contract. Plaintiff had not given defendant a bill of sale for the trailer up to the time the trial of this case commenced on February 4, 1944. By reason of plaintiff’s wrongful refusal to give defendant the bill of sale he was precluded under the provisions of the Illinois Motor Vehicle Act (ch. 95½, Ill. Rev. Stat. 1943 [Jones Ill. Stats. Ann. 85.001 et seq.]) from procuring a certificate of title to the trailer or a license to operate same in this state. Thus defendant was deprived of the use of his trailer from September 24, 1942, when he made his final payment on same and his demand for a bill of sale was refused, until February 4, 1944, the date of the trial. However, defendant presented proof of his damages only for the period from October 16, 1942 to January 31, 1944. Plaintiff suggests that in our original opinion we overlooked the point made in plaintiff’s brief that “in including in its judgment alleged damages occurring subsequent to the filing of defendant’s counterclaim this court overlooked the well settled, affirmative rule of law that where the injury and damages sued for are the result of repetition or continuing acts of the same class, recovery is limited solely to the actual damages suffered to the date of the commencement of suit and that no recovery may he had for damages suffered thereafter to the date of trial.” This precise point was not made in plaintiff’s brief but it did contend therein that ‘ defendant cannot recover o.n his counterclaim for any claim or demand which was not due at the time the plaintiff brought its action.” One case, Ellis v. Cothran, 117 Ill. 458, was cited in support of this latter tíontention and that case, in our opinion, had no application to the factual situation presented here. Furthermore, there was nothing in plaintiff’s argument in its brief under this point that tended in anywise to show that there was any merit in it. We did not overlook the point as made in plaintiff’s brief but disregarded it as not meriting serious consideration. We will now consider the point first above quoted as made in the petition for rehearing, although it differs in some respects, from the comparable point made in plaintiff’s brief. In its petition for rehearing plaintiff cites 25 C. J. S. (see. 193, p. 908) for the following rule: “Where the injury sued for is caused by a mere repetition or continuing of acts of the same class, plaintiff’s recovery is limited to the damages resulting from such of those acts as were done before the bringing of the suit.”  Our attention is called to a number of cases in this and other jurisdictions which it is asserted support this rule. It may be agreed that they do, but the rule applies, as stated therein, “where the injury sued for is caused by a mere repetition or continuing of acts of the same class.” That rule can have no application to the facts in this case. Here the injury was caused not by “repetition or continuing of acts of the same class” but by one act — plaintiff’s wrongful conduct in refusing to deliver the bill of sale to defendant when he had completely paid for the trailer. It cannot be said that, because plaintiff was unyielding and did not see fit up to the time of the trial to reconsider its refusal to give defendant a bill of sale, such ‘failure to reconsider constituted “repetition or continuing of acts of the same class.” While the injurious effects'and consequences of plaintiff’s wrongful conduct continued after this suit was filed and after defendant had filed his counterclaim, there was no repetition or continuance of acts in this case as contemplated in the aforesaid rule. Plaintiff’s attitude can best be" characterized as an inflexible determination from the outset to refuse to give defendant a bill of sale, although he was entitled to same under the contract of purchase. The rule plaintiff relies upon was selected from a number of rules (25 C. J.. S., sec. 193) applicable .to various situations in which damages resulting before or after the commencement of an action may or may not be recoverable therein.. Two other rules are stated in the same section of 25 C. J. S., either of which, in our opinion, is applicable here. We quote not only these two rules but the rule plaintiff relies upon as it appears in the text of section 193, 25 C. J. S., at p. 908: “Plaintiff may recover for any damage which manifests itself up to the time of the verdict, where the thing complained 'of is a particular act occasioning a tortious injury to the person, or property, or where the wrong consists in the breach of a contract. Where the injury sued for is caused by a mere repetition or continuing of acts of the same class, plaintiff’s recovery is limited to the damages resulting from such of those acts as were done before the bringing of the suit. . . . Where, however, the same wrongful act produces both immediate and future injury, independent of any subsequent wrongful acts, all damages resulting before or after commencement of the action may be recovered therein.” (Italics ours.) The wrong in this case “consists in the breach of a contract” by plaintiff and the damages resulting to defendant before and after the commencement of this action were produced by the same wrongful act “independent of any subsequent wrongful acts.” In Sutherland on Damages, 4th Ed., see. 113, the author says at p. 388: “It is not essential, however, that all the injurious effects of the act which constitutes the cause of action should have been developed and suffered before suit; it is immaterial to the right to recover for them when the effects manifest themselves with reference to the time of bringing the suit. But it is practically material to the plaintiff that the effects be so manifest, before and at the time of the trial, as to be susceptible of proof. The actual effects down to the time of the trial are provable; and whether those which may ensue later may be taken into account will depend on whether they are imminent and sufficiently certain. . . . But whether continuing damages may be computed after the commencement of the suit will depend on whether they proceed from the act complained of in that suit as the cause of action, or from some later act constituting a fresh cause of action.”  There can be no question but that plaintiff’s breach of its contract and wrongful refusal to deliver a bill of sale to defendant when he was entitled to receive same on September 24, 1942 deprived him of the use of his trailer from said date up to February 4, 1944, the date of the trial. There is no merit in plaintiff’s instant contention and we hold that defendant is not limited to the recovery of damages suffered by him prior to the date of the commencement of this suit or the filing of his counterclaim but that he is entitled to recover all damages resulting before or after the commencement of this suit and up to the date of trial. The second-point made in plaintiff’s petition for rehearing is that “in allowing damages at the rate of $7.00 per day, this Honorable Court overlooked or misapprehended the fact that defendant’s own evidence established his loss, if any, to be an amount substantially less than $7.00 per day.” On the basis of evidence presented, by defendant, which was recited in our original opinion, we held that it was-established with the definiteness required by law that the reasonable use or rental value of defendant’s trailer was $7 a day. Plaintiff presented no evidence but insists that defendant’s own evidence shows that the reasonable use or rental value of the trailer was not $7 a day but $4.83 a day. Defendant testified that by reason of his experience in .using the trailer in question and other trailers over a long period of time and particularly by reason of his experience in the use of another trailer of the same size, style and type for the one-year period from March 15, 1942 to March 15, 1943, he determined that the reasonable use or rental value of his Fruehauf tráiler was from $7 to $10' a day. He further testified that the use or rental value of a trailer such as that involved herein is figured on the basis of 18 to 20 per cent of the gross freight revenue earned. The record discloses that the gross revenue earned by the aforementioned trailer ■ over the one-year period from March 15, 1942 to March 15, 1943 was $9,804.05. Plaintiff computed its use or rental value at $4.83 a day by taking 18 per cent of $9,804.05 or $1,764.75 as the use or rental value of that trailer for the year and dividing $1,764.75 by 365, the number of days in a year. After reconsidering all the evidence in the record bearing on the question as to the reasonable use or rental value of the trailer per day, we have concluded that there is merit in plaintiff’s contention that the evidence showed that the average net use or rental value of the trailer was $4.83 a da;, as computed by it, and that $4.83 per day is the proper measure of defendant’s damages for the loss of the use of the trailer. The evidence as to the constant demand for trailers because of war production and the consequent need of all available means of transportation and the further undisputed evidence that the trailer in question could have been used in defendant’s business for 397 days (from October 16, 1942 to January 31, 1944) if he had been able to secure a certificate of title and license for it, has been fully set forth and discussed in our original opinion and we deem it unnecessary to indulge in further discussion of such evidence here. We hold that the evidence shows with reasonable certainty that defendant was wrongfully deprived of the use of his trailer for 397 days and that he should be compensated for such loss at the rate of $4.83 a day.  Plaintiff’s final point is that “the Court has by its judgment denied to plaintiff the benefit of affirmative rights granted it under the rules of law respecting mitigation of damages.” We stated in our original-opinion that we were not unmindful “of the rule that a party being damaged cannot stand by and suffer the injury to continue and increase, without reasonable effort to prevent further loss. ’ ’ Although plaintiff insisted in the trial court and in his brief filed in this court that the reasonable use or rental value of defendant’s trailer during the time that he was wrongfully deprived of the use thereof was not the proper measure of damages to be applied to the facts in this case, it is now compelled to concede that it is. Plaintiff has also heretofore contended that the damages sought to be recovered by defendant were speculative and remote, not in the contemplation of the parties and could not be determined with any degree of certainty. It now admits in its petition for rehearing that if defendant had rented another trailer and put it “to the use to which he would have put the trailer in question” the rent of such trailer “could he recovered as damages.” Since defendant would have earned $4.83 a day by the use of the trailer if he had not been deprived of the use thereof and he would have had to pay the same amount for the rent of another trailer, which rent plaintiff concedes “could be recovered as damages,” he was under no obligation to rent a trailer since, to do so, would not have lessened his damages. It is immaterial under the facts of this case whether or not defendant rented another trailer, because the damages recoverable for loss of use of Ms own trailer or for the expense of renting another trailer would have been identical in amount. It is also asserted that when it became evident to defendant that plaintiff would not furnish him a bill of sale it was Ms duty, if he elected not to rent another trailer, to purchase one for use in place of the trailer in question and that “the amount of damages would be reduced to interest on the amount of money paid by defendant for another trailer.” No such contention as this was made by plaintiff in the trial court or in its brief. It appeared that defendant did purchase another trailer and plaintiff’s claim as to the effect of such purchase on defendant’s damages was treated in our original opinion as follows: “At some unstated time during the period involved herein defendant purchased another trailer which he used in his business and later sold at a profit. Plaintiff contends that defendant is not entitled to damages for loss of the use of the trailer in question during the period the newly purchased trailer was used in its plac,e and stead. There is not the slightest merit in this contention. The mere fact that defendant made an advantageous purchase of another trailer instead of renting one to use in his business in place of the Fruehauf trailer cannot inure to plaintiff’s benefit. The fact still remains that defendant lost the use of his trailer during said period, when it could have been used or rented if he had a license for it. ’ ’  Plaintiff cites no authority for its instant contention that it was defendant’s duty to purchase another trailer to replace the one involved herein and that defendant’s “damages under such circumstances are limited to interest on the purchase price of the trailer for the period of his ownership thereof.” No such rule could possibly apply to the facts, of this case. Defendant lost the use of Ms trailer by reason of plaintiff’s wrongful conduct and that loss was not in anywise alleviated by his purchase of the other trailer. Neither were defendant’s damages emanating from such loss reduced in the slightest degree by said purchase. Plaintiff had sole control of the situation and we cannot-conceive how defendant, even exercising the highest degree of care, could have prevented, lessened, minimized or avoided any of the damages suffered by him.  Plaintiff seemingly does not appreciate or want to appreciate that by its wrongful conduct it compelled defendant’s trailer to remain idle and useless from September 24, 1942 to February 4,1944, with the exception of 75 days when he operated it illegally in this state without a license and that during such period of enforced idleness he suffered a complete loss of the money his trailer would have otherwise earned. It is inconceivable how this loss could have been reduced even if defendant had rented or purchased another trailer to use in its place and stead during all of the time it was forced to remain idle. The law respecting mitigation of damages is fully and clearly stated in Cedar Rapids & I. C. Ry. & Light Co. v. Sprague Elec. Co., 280 Ill. 386. There the court said at p. 391: ‘ ‘ Sutherland, in his work on Damages, says (sec. 88): ‘The law imposes upon a party injured from another’s breach of contract or tort the active duty of making reasonable exertions to render the injury as light as possible. If by his negligence or willfulness he allows the damages to be unnecessarily enhanced, the increased loss, — that which was avoidable by the performance of his duty, — falls upon him. This is a practical duty under a great variety of circumstances, and as the damages which are suffered by a failure to perform it are not recoverable, it is a duty of great importance. Where it exists, the labor or expense which its performance involves is chargeable to the party liable for the injury thus mitigated. In other words, the reasonable cost of the measures which the injured party is bound to take to lessen the-damages, whether adopted or not, will measure the compensation the party injured can recover for the injury, or the part of the injury that such measures have or would have prevented. ’ This text is sustained by a large number of .decisions cited in the notes. Many other decisions are cited in 15 R. C. L. 442, where it is announced as a fundamental rule that a person who is exposed to injury by another’s wrong or negligence, whether tortious or through the breach of a contract, must use reasonable care and diligence to avoid loss or minimize the damages, and that so far as the damages result from his failurfe to use such care and diligence he cannot recover. The person seeking to recover damages caused by a defective construction of property is required to use reasonable efforts to protect himself, from loss, and can only recover such damages as he could not have avoided by the exercise of reasonable diligence.”  The law as stated in the Sprague case applies only where the injured party could have avoided loss or minimized the damages by the use of reasonable care and he failed to use such care. Under such circumstances he is precluded from recovering damages for as much of his loss as he could reasonably have avoided. As already stated, that rule can have no application here since defendant was helpless under the peculiar facts of this case and could not possibly have avoided any of the loss for which he claims damages. He could not even sell the trailer, because plaintiff’s wrongful refusal to give him a bill of sale prevented him from procuring a certificate of title, without which he could not legally sell it. We fail to perceive how under any theory the fact that defendant purchased another trailer could relieve plaintiff from its liability to respond in damages to him for wrongfully depriving him of the use of the trailer in question.  We hold that defendant is entitled to recover damages for the loss of the use of his trailer for 397 days, which loss, at the rate of $4.83 a day, amounts to $1,917.51. Said 397 days does not include the 75 . days’ illegal use of the trailer by defendant without an Illinois license. Deducting $211, the amount of damages properly allowed plaintiff on its statement of claim, from the $1,917.51, which defendant is entitled to recover on his amended counterclaim, leaves a balance of $1,706.51, for which amount judgment should be rendered against plaintiff and in favor of defendant. The judgments of the municipal court of Chicago are reversed and judgment is entered here for $1,706.51 against plaintiff and in favor of defendant on the latter’s amended counterclaim. J%idgments reversed and judgment here. Friend and Scahlan, JJ., concur.